DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse of Species A (Figs. 1-5) in the reply filed on February 8, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyrot et al. (US 2005/0193568; “Peyrot”).
Peyrot discloses an apparatus capable of being used as an osteotomy surgical apparatus (Fig. 7) comprising: a plate-like main body (3) extending in a longitudinal direction (long axis of the apparatus), a bone cutting blade (distal cutting end of 3 does the cutting) that is provided at a first end (Fig. 7; distal end that 15 generally points towards) of the main body and that is capable of cutting bone tissue (Fig. 7; seems to be a standard box cutter which can easily cut through soft bone tissue); a striking section (Fig. 7; proximal end of the apparatus, could include hub and the proximal end . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyrot et al. (US 2005/0193568; “Peyrot”), in view of Guzman et al. (US 2008/0243125; “Guzman”).
Peyrot discloses the device as noted above.
However, Peyrot does not disclose the material that the guard is composed of.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the guard out of plastic, as taught by Guzman, since this is a well-known material that can be used to have the guards rigid enough to function as a guard (paragraph [0081]). Also, using plastic can make the device lighter to hold and potentially cheaper to produce.

Response to Arguments
In response to Applicant’s argument that the guard of Peyrot is not attached to the blade, the Examiner disagrees. Initially, it should be noted that the claim amendment does not require the guard to be attached to the blade. The amendment requires “a guard that is attached proximally relative to a blade edge” which does not necessarily state that the guard is attached to the blade. It can read in more of a fashion that the guard is attached to the proximal end of the apparatus relative to the blade edge. The term “relative” steers away from the idea that this limitation requires the guard to be directly attached to blade. Secondly, the claim does not require direct attachment of the guard to the blade. Fig. 7 shows that all the parts of the apparatus are attached to one another, so technically the guard is attached to the blade, whether or not it is actually making direct contact therewith. Lastly, it would be hard to believe that the blade does not come into contact with the guard at least somewhat since these blades are thin and are somewhat flexible and can wiggle within the groove and 
In response to Applicant’s argument that Peyrot does not disclose a striking section, the Examiner respectfully disagrees. As noted in the office action above, the striking section can be the proximal portion of the apparatus, either the hub or end the blade itself. The hub could be disassembled and the user could simply hold the guard on the blade so only those two parts make up the apparatus, in that case the user could directly strike the proximal end of the blade body. When the apparatus is fully assembled as shown in Fig. 7, the user can strike the proximal end of the hub.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775